Citation Nr: 1634623	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-03 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure, and as secondary to service-connected disabilities mellitus, type II.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1966 to May 1968.  Among other awards, the Veteran received the National Defense Service Medal and Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Following the November 2013 statement of the case (SOC), the Veteran submitted additional private medical evidence in support of his appeal.  The Veteran filed his substantive appeal in December 2013.  No supplemental statement of the case (SSOC) was issued.  Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105 (e)(1) (West 2014).

The Board acknowledges that the appeal of the issue of entitlement to service connection for hypertension has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject a subsequent Board decision, if otherwise in order.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a lumbar spine disability and peripheral neuropathy of the bilateral upper and lower extremities.  Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Lumbar Spine Disability

According to the August 2011 rating decision, the RO reviewed and relied on, among other evidence, VA treatment records from the South and Central Texas Veterans Health Care System (VHCS) from October 11, 2006 through May 24, 2011, when it determined that the Veteran was not entitled to service connection for a lumbar spine disability.  However, those VA treatment records have not been associated with the Veteran's claims file.  As these records may provide information to substantiate the Veteran's claim, on remand, these records must be obtained and associated with the claims file for the Board to review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

In February 2011, the Veteran was afforded a VA examination for his claimed peripheral neuropathy.  At the time, there was no pathology to render a diagnosis.  As discussed above, the Veteran submitted additional private medical evidence after his November 2013 SOC was issued.  Included in that evidence was a December 2013 sensory nerve conduction study, which found electrodiagnostic evidence of peripheral neuropathy.  A May 2014 deferred rating decision reflects that a request was made to provide a peripheral nerves VA medical opinion.  However, to date, the claims file does not include any indication that such opinion was provided.  Accordingly, on remand, the Veteran should be provided a VA medical opinion that considers this new medical evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records that are not currently of record, including records from South and Central Texas VHCS from October 11, 2006 through May 24, 2011.  Associate all records with the claims file.  

2.  Only after completing the above, to the extent possible, obtain a VA addendum opinion from the February 2011 VA examiner, or another appropriately qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:

a.  Does the Veteran have a diagnosis for peripheral neuropathy of the bilateral upper extremities and/or peripheral neuropathy of the bilateral lower extremities?  If so, please identify.  

b.  Is it at least as likely as not (50 percent probability or more) that any current peripheral neuropathy of the bilateral upper and/or lower extremities is etiologically related to his active duty service, to include herbicide exposure?  

c.  Or, is it at least as likely as not (50 percent probability or more) that any current peripheral neuropathy of the bilateral upper and/or lower extremities was caused, or alternatively, aggravated (increased in severity beyond the natural progression of the disability), by his service-connected diabetes mellitus, type II?
In providing the above opinions, the examiner should note that the Veteran is presumed to have been exposed to herbicides during his active duty service.  

The examiner should consider and address the findings of the December 2013 sensory nerve conduction study.  

A complete rationale for any opinion expressed must be provided.  

3.  After the above development has been completed, perform whatever additional development is deemed necessary to adjudicate the service connection claims, to include affording the Veteran an examination.  

4.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a SSOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




